DETAILED ACTION
Claims 15-19,21-22,24-29 of U.S. Application No. 16652459 filed on 03/31/2020 are presented for examination. Claims 1-14, 20, and 23 have been cancelled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 01/05/2022, and 03/09/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Allowable Subject Matter
Claims 15-19,21-22,24-29 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent claim 15 was rejected under 35 USC 102(a)(1) in the Non-Final Office Action of 12/09/2022. Claim 23 was objected to for containing allowable subject matter while depending on a rejected base claim. The Applicant amended claim 15 by incorporating the limitations of claim 23, and the intervening claim 20, into the independent claim 15. Therefore, claim 15 is rendered allowable. Claims 16-19,21-22,24-29 are allowable for depending on claim 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED ELNAKIB whose telephone number is (571)270-0638. The examiner can normally be reached 8:00AM-4:00PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571 272 2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AHMED ELNAKIB/           Primary Examiner, 
Art Unit 2832